Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 24, 2018

The Court of Appeals hereby passes the following order:

A18A1414. TAMAROFF v. CUPERTINO, et al.

      This is a direct appeal from a final judgment for $3,240.32 in an action for
damages. Under OCGA § 5-6-35 (a) (6), appeal from such a judgment for less than
$10,000 requires compliance with the discretionary appeal procedures. City of
Brunswick v. Todd, 255 Ga. 448, 448 (339 SE2d 589) (1986). For that reason, this
direct appeal is dismissed for lack of jurisdiction. Pathfinder Payment Solutions v.
Global Payments Direct, 344 Ga. App. 490, 490-491 (810 SE2d 653) (2018).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/24/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.